I concur in the opinion of MR. JUSTICE FRASER, except in his conclusion that the cause ought to be remanded on account of a supposed erroneous order of Judge Ansel, and the consequences of it. The defendants first plead a general denial; *Page 42 
thereafter they move to amend by setting up new matter which they plead as three counterclaims.
Judge Ansel refused the amendment, and in the order he used this language:
"According to my construction of this complaint it is necessary for the plaintiff to show and prove his contract and the completion of his work according to that contract. The defendant has a right to show, according to my construction of the complaint, that this contract, or these contracts, were not complied with to the full; and any reductions that he can prove that they are entitled to by reason of the nonfulfillment of the contract he would have a right to prove, and it would be allowed, if sufficiently proved, by the jury, any reduction of any amount that might be found due to the plaintiff under the contract. That being the case, the question is: Under my discretion, should I grant this amendment here, which sets up that counterclaim, when the same matters can be considered under the answer as it is now filed? The mere fact that it states a greater amount than is alleged in the complaint, I do not think — does not change the matter in my mind, because if that was the case why a counterclaim could always be set up in writing a greater amount than the amount charged in — alleged in the complaint."
If it be assumed that the matter pleaded as a counterclaim could not be proven unless first pleaded, yet when the cause came to trial before Judge Moore, the Court allowed the proof of the second and third matter pleaded as a counterclaim, not as such, but as a defense to reduce the plaintiff's claim. So the defendant got the full benefit of the new matter it desired to plead, so far as the second and third counterclaims are concerned.
The Court refused to allow proof of the first counterclaim; and about that the opinion rightly concludes the *Page 43 
Court was correct. There was a written contract betwixt the plaintiff and the construction company, and it could not be supplemented by parol testimony. Nor was it competent to prove by parol that the plaintiff had undertaken to answer for the default of another. The plaintiff objected to the testimony, and the Court excluded it. The defendant therefore was not entitled to stand upon the first counterclaim which it pleaded.
I am of the opinion that the judgment below ought to be affirmed; and, as the majority agree, it is so ordered.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur in the opinion delivered by
MR. JUSTICE GAGE.
MR. JUSTICE HYDRICK did not sit in this case.